—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his suppression motion because there was neither reasonable suspicion to justify the stop of his vehicle nor probable cause for its search. While police were investigating the theft of a van and tools from Rose City Glass in Canandaigua at around 12:30 a.m., other officers responding to the report of suspicious activity at Shepard Ford, a short distance away, found the van abandoned there. A witness at that location told police that a dark four-door 1988 Oldsmobile Delta had just left at a high rate of speed, traveling northbound on South Main Street. Minutes later the police stopped defendant driving a car matching that descrip*858tion on North Main Street. The reasonable suspicion justifying the stop ripened into probable cause when the police saw the tools in plain view on the back seat and defendant gave the improbable explanation that he was on the way to a construction site. (Appeal from Judgment of Ontario County Court, Sir-kin, J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Green, A. P. J., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.